Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.


Exhibit 10.26
FOURTH AMENDMENT TO
PRIVATE LABEL BANKING PROGRAM AGREEMENT


This FOURTH AMENDMENT TO THE PRIVATE LABEL BANKING PROGRAM
AGREEMENT, dated as of December 1, 2018 (the "Fourth Amendment Effective Date"),
is by and between T-MOBILE USA, INC., a corporation organized and existing under
the laws of Delaware, with offices located at 12920 SE 38th Street, Bellevue,
Washington 98006-1250 ("Company"), and CUSTOMERS BANK, a Pennsylvania
state-chartered banking institution with a mailing address of 99 Bridge Street,
Phoenixville, Pennsylvania 19460 ("Bank"), and amends the Agreement (as defined
below) (this "Fourth Amendment"). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Agreement.


RECITALS


WHEREAS, Bank and Company entered into that certain Private Label Banking
Program Agreement, effective as of February 24, 2017, which sets forth each
Party's rights and responsibilities with respect to developing, marketing, and
offering the Program (the "Agreement");


WHEREAS, Bank and Company entered into that certain First Amendment to the
Agreement, dated as of September 30, 2017, that certain Second Amendment to the
Agreement, dated as of September 30, 2017, and that certain Third Amendment to
the Agreement, dated as of December 21, 2017, in each case, to amend or set
forth certain terms and conditions of the Agreement; and


WHEREAS, Bank and Company desire to enter into this Fourth Amendment to the
Agreement to set forth additional terms and conditions to govern Bank's
provision of customer­ support services to T-Mobile Customers in connection with
the Program.


NOW, THEREFORE, in consideration of the promises, covenants, and agreements
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.
AMENDMENTS TO THE AGREEMENT



1.1    Section 7(a)(vii) of Exhibit D to the Agreement is hereby amended by
adding, at the end thereof, the following:


"Without limiting the generality of the foregoing, Bank shall provide all
customer-support services to T-Mobile Customers in connection with the Program
and the T-Mobile Financial Services (collectively, the "Customer Support
Services"). Subject to Section 8.1(h) of this Agreement, the Parties agree that
Bank may use a third-party service provider to provide all or any part of the
Customer Support Services; provided, that, Company may review Bank's use of such
third-party service provider to provide the Customer Support Services annually
and may require Bank to cease using such third-party service provider in
connection with the Customer Support Services. If Company requires Bank to cease





1

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




using such third-party, an appropriate agreed upon timeframe for transition of
the Customer Support Services to a new service provider will be established, and
[***]. If Bank uses a third-party service provider to provide all or any part of
the Customer Support Services, then Bank shall ensure that such third-party
complies with all of the obligations of Bank set forth in Schedule 7(a)(vii) as
if such third­ party service provider were "Bank."


1.2    The Agreement is hereby amended by inserting, after Exhibit D, the new
Schedule 7(a)(vii) to Exhibit D attached hereto as Attachment A.


2

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




ATTACHMENT A TO THE FOURTH AMENDMENT


SCHEDULE 7(a)(vii) TO EXHIBIT D
CERTAIN CUSTOMER SUPPORTSERVICES


1.Provision of Customer Support Services, Management and Personnel.


(a)    Generally. Bank shall provide the Customer Support Services to T-Mobile
Customers through various channels, [***]. Without limiting the generality of
the foregoing, Bank shall have and maintain a toll-free telephone number to be
used by T-Mobile Customers in connection with the Customer Support Services.
Bank shall provide the Customer Support Services [***] hours a day, [***] days a
week in a manner that ensures a superior customer experience. Bank shall ensure
that all individuals involved in the provision of the Customer Support Services
possess the requisite knowledge about the Program and the T-Mobile Financial
Services to provide the Customer Support Services in a competent manner.


(b)    In connection with the Customer Support Services, including fraud
support, Bank shall provide (i) all shared-support services for scheduling,
forecasting, and monitoring, in real

time, the provision of the Customer Support Services, (ii) all management
information systems, reporting services, and analytics, including any support
for any of the foregoing, and (iii) all information technology and helpdesk
services and monitoring related to the Customer Support Services.


(c)    Bank shall have and maintain a detailed plan, and the capability to
support, the transfer of T-Mobile Customers to Bank for the purpose of Bank
providing the Customer Support Services to such T-Mobile Customers in accordance
with the requirements established by Company from time to time.


(d)    Bank shall have and maintain a quality-control program for the Customer
Support Services (the "QC Program"), which QC Program will be subject to
Company's review and approval. To the extent Bank makes any material changes to
the QC Program, Bank shall notify Company of such changes and obtain Company's
written consent to such changes prior to implementing such changes. Without
limiting the generality of the foregoing, the QC Program shall meet or exceed
the following guidelines:


(i)    Bank shall implement and maintain a call recording system to create audio
call recordings and text files, where applicable, of all contacts initiated by
T-Mobile Customers (each, a "Customer Contact") and shall maintain full access
to and ability to retrieve such audio recordings and text files for all Customer
Contacts for no less than one (1) year for audio recordings/four (4) years for
text files following the occurrence of such Customer Contacts. Bank shall make
available to Company and its auditors a mutually agreed upon and approved (by
Bank and Company's legal and compliance) solution for listening to live or
recorded Customer Contacts on-site and remotely. Company will use any such
recordings of conversations with T-Mobile Customers solely for internal purposes
associated with the Program including, assessing quality







3

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.


assurance, investigation, fraud or training.


(ii)    Bank shall participate in regularly scheduled, but not more than
quarterly unless Company deems reasonably necessary, quality-calibration
sessions with Company.


(iii)    Subject to Applicable Law, Bank shall implement reasonable non-banking
related suggestions provided by Company for customizing scripts to be used in
connection with the Customer Support Services.


(iv)    Bank shall provide feedback and recommendations with respect to any
scripts, processes, call flows, FAQs, or other knowledge-based tools used in
connection with the Customer Support Services that have resulted in, or could
result in, complaints or negative feedback from T-Mobile Customers.


(e)    FAQs. Subject to Applicable Law, Bank shall provide Company with access
to a list of frequently asked non-banking or regulatory questions, Bank contact
information, as well as product related questions to be used in Company's retail
outlets and call centers prior to the launch of the Program (the "FAOs"). The
initial FAQs shall address questions and issues that Bank anticipates could
arise in connection with sales and the Customer Support Services. Thereafter,
Bank shall update the FAQs on a regular basis to reflect common questions and
issues that arise in connection with sales and the Customer Support Services.


(f)    Periodic Reviews. Bank shall use reasonable efforts to ensure that
appropriate individuals involved in the provision of the Customer Support
Services attend periodic review meetings with Company and participate in
periodic, operational conference calls with Company, in each case, as determined
by Company.


(g)    Assessment of the Implementation of a Social Media Monitoring Program.
Bank [***] will prepare and deliver to T-Mobile [***] an assessment of efforts
and [***] to implement the [***]. After review of the assessment, T-Mobile in
its sole discretion may decide to proceed with the implementation of the [***]
Tool. The [***] Tool assessment will include the following:


(i)
[***]



a.
[***]



(ii)
[***]



a.
[***]






















4

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




b.
[***]

c.
[***]



(iii)
[***]



a.
[***]

b.
[***]

c.
[***]

d.
[***]

e.
[***]



(iv)
Reporting / SLAs



a.
Reporting on volumes to help communicate trending or systemic issues, and
service levels related to customers who have been transferred over.

b.
Any compliance or regulatory reporting to ensure communications

with customers are secure and auditable


2.
Management and Personnel.



(a)    Generally. Bank, [***], shall provide and maintain the following
positions in connection with the Customer Support Services: [***]





5

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




[***].


(b)
Agents.



(i)    Generally. The Customer Support Services will be provided by the
following types of Customer Support Agents: [***]. Bank will provide agents for
future, mutually agreed upon and approved channels.


(ii)    Bilingual agents. As of the launch of the Program for commercial use,
Bank shall ensure that at least [***] percent [***] of the Customer Support
Agents at each Customer Service Center are bilingual in English and Spanish and
possess the ability to read, write, and communicate fluently in both English and
Spanish to (1) support both English- and Spanish­ language queues, as needed,
and (2) understand all training materials, modules, and programs related to the
Program and the Customer Support Services. Bank shall promptly provide
additional Customer Support Agents that meet the above requirements at each
Customer Service Center if additional bilingual Customer Support Agents are
appropriate in light of volume or business requirements or are otherwise
requested by Company.


(iii)    Training. Bank shall provide training resources to support new-hire and
recurrent training needs for new and then-current Customer Support Agents. Bank
shall develop and provide training materials, modules, and programs related to
the Program and the Customer Support Services. In addition, Bank shall develop
and provide recurring training materials, modules, and programs related to the
Program and the Customer Support Services to ensure a superior customer
experience. Bank and Company shall agree to the content, quality, completeness,
and delivery of such training materials, modules, and programs prior to the
execution thereof. Without limiting the generality of the foregoing, Bank and
Company agree that the training materials, modules, and programs shall include
(1) compliance training, soft-skills and communications training,
Program-specific product training (e.g., training related to the T-Mobile
Financial Services), product-branding training, and Company culture training no
less than once annually, (2) training-facilitator guides, (3) hands-on
activities and exercises to develop communications skills (including soft
skills), and (4) testing, on a material-, module-, and program-specific basis,
to certify Customer Support Agents and Customer Service Center management. Bank
reserves the right to take a "train-the-trainer" approach with respect to the
training obligations set forth herein.


(c)    Background Checks. Bank shall conduct or require its third parties to
conduct background checks on all management and personnel involved in the
Customer Support Services in accordance with Applicable Law and industry best
practices. Background checks shall include criminal records. In addition,
T-Mobile may request that Bank conduct periodic individual employee background
checks during the course of an investigation. Without limiting the generality of
the foregoing, all background checks shall include, at minimum, all counties of
employment and residence for the last seven (7) years for the prospective
employee, as well as













6

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




state and federal records. No prospective or current employee who has been
convicted of a non­ pardoned felony (or equivalent charge), a gross misdemeanor,
any misdemeanor relating to computer security or theft, violence, or fraud; or a
breach of trust or act of dishonesty that is related to the job duties performed
should be involved in the provision of Services. Costs incurred for background
checks shall be Bank's responsibility.


3.
Customer Service Centers.



(a)    Bank shall be responsible for establishing and running each Customer
Service Center at its own cost and expense, including all resources, premises,
sites, systems, networks, hardware, software, and other equipment necessary to
provide the Customer Support Services. Bank shall obtain or require its third
parties to obtain and maintain all necessary rights, permits, and licenses to
use each Customer Service Center and shall comply with all applicable
registration, licensing, permitting, approval, and other governmental
requirements to perform the Customer Support Services from such Customer Service
Center.


(b)    Bank represents that, as of the launch of the Program for commercial use,
Bank will maintain one (1) Customer Service Center located in [***], and that
the Customer Support Services will be provided from such Customer Service
Center. If Bank wishes to provide the Customer Support Services from a location
other than the Customer Service Center in [***], then Bank shall provide Company
with all information requested by Company with respect to such location and
shall obtain Company's written consent prior to providing the Customer Support
Services from such location. If Bank provides the Customer Support Services from
a location other than the Customer Service Center in [***] and its Disaster
Recovery site without Company's prior written consent, then Bank shall be deemed
to be in material breach of the Agreement. Company agrees to provide a response
to any Bank request to provide the Customer Support Services from a location
other than the Customer Service Center in [***],


(c)    Bank agrees that each Customer Service Center will be designated for
providing the Customer Support Services. To the extent that services other than
the Customer Support Services are provided from a Customer Service Center, Bank
shall ensure that a portion of such Customer Service Center is dedicated solely
to providing the Customer Support Services and is branded for the Program prior
to the launch of the Program for commercial use.


(d)     Notwithstanding the foregoing, Company agrees that Bank's third-party
service provider may use investigators located in locations other than the
Customer Service Center, and that such investigators may provide incidental
Customer Support Services in performing their duties.


4.
Minimum Service Levels for the Customer Support Services.



(a)    Generally. Bank shall provide the Customer Support Services in accordance
with the following service levels (each, a "CSS Service Level"):


(i)    Bank shall maintain an abandonment rate of no more than [***] percent
[***]





7

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




on all Customer Contacts.


(ii)    Bank shall resolve no less than [***] percent [***] of all Customer
Contacts on a first-time basis as calculated using the aggregate One Call
Resolution reports described in Section 5(a) below.


(iii)    Bank shall answer no less than [***] percent [***] of all Customer
Contacts within [***] seconds.


(iv)    Bank will use best efforts to maintain a Customer Contact quality score
of
no less than [***] percent [***] based on the Inbound Quality Call Review
criteria provided on Exhibit 4(a)(iii) attached hereto and as otherwise
established by Company from time to time


(b)    Nonperformance. If Bank fails to comply with any CSS Service Level (each,
a "CSS Service Level Failure"), then Bank shall provide to Company a plan for
correcting such CSS Service Level Failure within five (5) days following Bank's
identification of the CSS Service Level Failure, which plan shall be subject to
Company's approval, and Bank shall correct such CSS Service Level Failure. All
the terms of the Agreement and Exhibit C shall apply to CSS Service Levels.


5.
Monitoring and Reporting Key Performance Indicators.



(a)    Generally. Bank shall regularly provide reports that summarize the
performance of Customer Service Center management and Customer Support Agents.
In addition, Bank shall prepare and provide to Company reports that detail the
following information:


(i)    Bank's performance relative to each CSS Service Level;


(ii)
Bank's average speed of answering each Customer Contact;



(iii)
the number of Customer Contacts received, handled, and abandoned;



(iv)
the resolution time for each Customer Contact;



(v)
the maximum number of Customer Contacts in queue at any given time;



(vi) the longest wait time and the average wait time for each Customer
Contact;
(vii) the average amount of time to abandon each Customer Contact;

(viii) the average amount of hold time for each Customer Contact;


(ix)    the average amount of time to work each Customer Contact following the
completion of each Customer Contact;





8

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




(x)
the average amount of interaction time for each Customer Contact; and



(xi)    the total number of transfers of Customer Contacts (percentage and
number of calls)
(xii)
Aggregate One Call Resolution Reports (based on an audited sample).



(b)    The reports prepared and provided by Bank may be updated from time to
time upon the mutual agreement of the Parties.


(c)    Bank shall implement a net promoter program to monitor, evaluate, and
report on overall customer experience.


6.Fees and Pricing. The following table and subsections (a) – (d) are appended
to the end of Exhibit B of the Agreement.




[***]
Site & Service
English
Bilingual (English/Spanish)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
Fee
Price
Description
[***]
[***]
 
[***]
[***]
 
[***]
[***]
[***]








9

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



(a)    Bank will charge Company only for [***].


(b)    Bank and Company agree to review and negotiate [***].


(c)    Without limiting the generality of the requirements applicable to
invoicing under the Agreement, for each invoice that Bank provides to Company
for the Customer Support Agent fees, such invoice shall indicate (1) [***].


(d)    The maximum number of training hours per Customer Service Agent [***] for
which Customer is obligated to pay will not exceed [***]





10

--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.






[***].


(e)    [***] Tool Assessment. [***].


7.
Compliance and Audits.



(a)    Bank shall ensure that each Customer Service Center and the Customer
Support Services are provided in accordance with the confidentiality,
information security, and privacy requirements under the Agreement, including
Exhibit J. Without limiting the generality of the foregoing, Bank shall (a)
prohibit the use of cell phones and other personal devices, (b) maintain a
paperless environment, (c) lock down desk tops, (d) secure entrances with badge
access readers and maintain access logs, and (e) install and monitor security
cameras, firewalls, logging facilities, anti-virus, endpoint protection, web
blocking, and other security protocols in accordance with the PCI Standards.


(b)    Bank represents, warrants, and covenants that (i) disaster recovery,
business resumption, and contingency plans are and will remain in place in
connection with each Customer Service Center and the Customer Support Services,
(ii) such disaster recovery, business resumption, and contingency plans do and
will comply with industry best practices and Applicable Law, and (iii) such
disaster recovery, business resumption, and contingency plans do and will
prevent any interruption or impairment to each Customer Service Center and the
Customer Support Services.


(c)    Upon at least [***] days’ notice to Bank, Company may conduct site visits
and audits of all Customer Service Centers from time to time to evaluate Bank’s
compliance with this Schedule 7(a)(vii) to Exhibit D. Bank will make reasonable
efforts to accommodate notices of less than 15 days.


IN WITNESS WHEREOF, this Fourth Amendment is executed by the Parties’ authorized
officers or representatives and shall be effective as of the date first
above-written.
CUSTOMERS BANK
CUSTOMERS BANK (CUBI)
 
 
 
 
By:
/s/ [***]
By:
/s/ [***]
Name:
[***]
Name:
[***]
Title:
[***]
Title:
[***]
Date:
12-1-18
Date:
12/3/18







DocuSigned by:
T-Mobile Legal Approval By:
/s/ [***]


11





--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.






Exhibit 4(a)(iii)
Inbound Quality Call Review Criteria




Cobalt CARE QA Form 2018
Agent:
 
 
Avaya Id:
 
Record ID:
 
Date&Time:
 
NPS:
 
Ticket No:
 
 
RATING
 
Weights:
Possible
Earned
QA
P.A.C.E
100
100
100
Rating
QA Disposition
QA Disposition
QA Disposition
Quality Analyst Comments








P - Promises kept. Do what you said you will do.
[***]
[***]
[***]
[***]
 
 
 
 






A - As soon as possible. Resolve the customer issue ideally by sundown, at most
24 hours.
[***]
[***]
[***]
[***]
 
 
 
 




C - Correct information is always given to the customer. Listen carefully to
understand the true customer question and then answer it accurately and fully.
[***]
[***]
[***]
[***]
 
 
 
 






E - Empathy and respect are part of each customer interaction. We talk with a
smile on our face. Be happy.
[***]
[***]
[***]
[***]
 
 
 
 
Final Score
[***]
[***]
 
 
 
 



                                                                Actions/Expectations
of the Specialist
1.
2.
3.



12



